Gray v Tri-State Consumer Ins. Co. (2018 NY Slip Op 00547)





Gray v Tri-State Consumer Ins. Co.


2018 NY Slip Op 00547


Decided on January 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2016-08129
 (Index No. 705510/13)

[*1]Michelle Gray, respondent, 
vTri-State Consumer Insurance Company, appellant.


Kaufman Dolowich & Voluck LLP, Woodbury, NY (Eric B. Stern of counsel), for appellant.
Greenblatt & Agulnick, P.C., Great Neck, NY (Scott E. Agulnick and Steven A. Kotchek of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of a homeowner's insurance policy, the defendant appeals from an order of the Supreme Court, Queens County (Gavrin, J.), entered July 28, 2016, which granted the plaintiff's motion to strike its answer based upon its alleged failure to comply with a conditional order entered December 16, 2015.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination of the companion appeal (see Gray v Tri-State Consumer Ins. Co., ___ AD3d ___ [Appellate Division Docket No. 2015-12445; decided herewith]).
HALL, J.P., HINDS-RADIX, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court